Case 2:11-cv-07382-WJM-JBC Document 328 Filed 12/28/18 Page 1 of 1 PageID: 12992



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


   IN RE: TROPICANA ORANGE JUICE
   MARKETING AND SALES PRACTICES
                                                                   Civ. No. 2:11-07382
   LITIGATION
          MDL 2353
                                                                         ORDER

          This Document Relates To:
          ALL CASES



         WILLIAM J. MARTINI, U.S.D.J.:
          THIS MATTER comes before the Court upon Defendant’s letter brief, ECF No.
  [323] seeking leave to file motions for summary judgment in lieu of responding to
  Plaintiff’s renewed motion for class certification, ECF No. [320]. For the reasons set forth
  in the accompanying opinion,
         IT IS on this 28th day of December, 2018,
         ORDERED that Defendant’s request is DENIED; and it is further
         ORDERED that on or before January 25, 2019, Defendant shall file its opposition
  to the Renewed Motion. Plaintiff shall file her reply on or before February 8, 2019.


                                                          /s/ William J. Martini
                                                      WILLIAM J. MARTINI, U.S.D.J.
